     Case 1:12-cr-00063-NONE-SKO Document 68 Filed 04/30/20 Page 1 of 2

 1   Law Office of Alekxia Torres Stallings
     David A. Torres, SBN 296418
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: lextorres@lawtorres.com
 5
     Attorney for:
 6   OMAR CESAR SOTELO
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        Case No. 1:12-CR-0063 NONE-SKO
11                      Plaintiff,
12           v.                                        STIPULATION AND ORDER TO
                                                       CONTINUE THE SENTENCING DATE
13    OMAR CESAR SOTELO,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND LAUREL MONTOYA, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, OMAR CESAR SOTELO, by and through his attorney of

19   record, ALEKXIA TORRES STALLINGS hereby requesting that the sentencing hearing

20   currently set for May 15, 2020, be continued to Friday, July 17, 2020.

21          In light of the restrictions of the General Orders 610-617 regarding the coronavirus

22   (COVID-19), counsel is requesting that this matter be continued to the requested date. I have

23   spoken to AUSA Laurel Montoya and she has no objection to continuing the sentencing hearing. I

24   have also spoken to USPO Julie Martin and she has not objection to the continuance. .

25   ///

26
27

28
                                                      1
     Case 1:12-cr-00063-NONE-SKO Document 68 Filed 04/30/20 Page 2 of 2

 1

 2
            IT IS SO STIPULATED.
 3                                                                Respectfully Submitted,
 4
     DATED: 4/28/20                                               /s/ Alekxia Torres Stallings ___
 5                                                                ALEKXIA TORRES STALLINGS
                                                                  Attorney for Defendant
 6
                                                                  OMAR CESAR SOTELO
 7

 8
     DATED: 4/28/20                                               /s/ Laurel J. Montoya __ ________
 9                                                                LAUREL J. MONTOYA
10                                                                Assistant U.S. Attorney

11

12                                               ORDER
13
            Pursuant to the parties’ stipulation the sentencing hearing in this action is hereby
14
     continued from May 15, 2020 to Friday, July 17, 2020 at 8:30 a.m. in Courtroom No. 4.
15

16   IT IS SO ORDERED.

17      Dated:    April 29, 2020
                                                       UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
